NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                        SEP 11 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

SOOK HEE JUNG, AKA Xianghua Shen,               No.    14-73711

                Petitioner,                     Agency No. A204-836-863

 v.
                                                MEMORANDUM*
JEFFERSON B. SESSIONS III, Attorney
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                              Submitted August 7, 2017**
                                 Pasadena, California

Before: CALLAHAN and OWENS, Circuit Judges, and FABER,*** District
Judge.

      Sook Hee Jung, a native and citizen of South Korea, petitions for review of

the Board of Immigration Appeals’ (“BIA”) order dismissing her appeal from an


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      ***
            The Honorable David A. Faber, United States District Judge for the
Southern District of West Virginia, sitting by designation.
immigration judge’s (“IJ”) order denying adjustment of status. We have

jurisdiction under 8 U.S.C. § 1252 and we deny in part and dismiss in part the

petition for review.

      We review questions of law de novo and the agency’s factual determinations

for substantial evidence. Cortez-Pineda v. Holder, 610 F.3d 1118, 1121 (9th Cir.

2010). Substantial evidence supports the agency’s determination that Jung did not

meet her burden of demonstrating that she was “waved” into the United States at a

port of entry and, therefore, “inspected and admitted” for the purpose of

adjustment of status. 8 U.S.C. § 1255(a); Matter of Quilantan, 25 I & N Dec. 285,

286, 293 (BIA 2010). There were inconsistencies between Jung’s testimony and

immigration documents submitted on her behalf. Jung did not explain those

inconsistencies nor did she provide sufficient documentation to corroborate her

testimony that her entry was procedurally regular for purposes of adjustment of

status. See 8 C.F.R. § 1240.8(d) (stating that applicant bears the burden of

establishing eligibility for relief from removal).

      We lack jurisdiction to consider Jung’s unexhausted contentions that the IJ

did not provide her sufficient notice and opportunity to produce corroborative

evidence or to explain its unavailability and that the IJ failed to provide specific

and cogent reasons for rejecting her explanations regarding the inconsistencies

between her testimony and the documentary evidence. See Tijani v. Holder, 628


                                           2                                    14-73711
F.3d 1071, 1080 (9th Cir. 2010) (“We lack jurisdiction to review legal claims not

presented in an alien’s administrative proceedings before the BIA.”).

      PETITION FOR REVIEW DENIED in part; DISMISSED in part.




                                         3                                  14-73711